DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 24, 2020 has been entered, wherein claims 2-4, 11-13 and 19-21 are cancelled,  claims 1, 5-9, 10, 14-18, and 22-28 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, and 21, of co-pending Application No. 15/396,505, in view of Richardson et al. (US 20080240122 A1) in view of Xu (US 9043792 B1) and in further view of Tingley et al. (US 20020138628 A1) and Polland (US 20080031260 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Co-pending Application 15396505
Instant Application15396514


Claim 1. An apparatus, comprising: memory; and processing circuitry coupled to the memory, the processing circuitry to:
identify a virtual interface corresponding to a destination of an Ethernet frame;



insert a tag into the Ethernet frame, the tag to comprise  a first 16-bit field indicating an EtherType associated with the tag followed by a second 16-bit field comprising at least an identifier associated with the port; and

forward the Ethernet frame to an external device via a physical port, the destination to comprise a virtual machine executing at the external device and a source of the Ethernet frame to comprise a second virtual machine executing at the external device.


access an Ethernet frame received via a virtual interface, assigned to a virtual machine by a virtual machine monitor (VMM), the first VM to be executed on an external device; 

insert a tag into the Ethernet frame, the tag to comprise a virtual port identifier associated with the port, an EtherType to indicate that the
 Ethernet frame is tagged with the virtual port identifier, and a 16-bit field indicating the EtherType; and
forward the Ethernet frame to a second VM to be executed on the external device via a physical port.

Claim 5. The apparatus of claim 1, the Ethernet frame to include a field containing an indicator associated with a destination of the Ethernet frame, and the second VM to comprise the destination of the Ethernet frame.

Claim 8. The apparatus of claim 7, the destination identifier to comprise a media access control (MAC) address.
Claim 6. The apparatus of claim 5, the indicator to comprise a media access control (MAC) address.
Claim14. The apparatus of claim 9, the processing circuitry to: insert a second tag into a second Ethernet frame, the second tag to comprise a field indicating that the second Ethernet frame is a multicast frame; and







access an Ethernet frame received via a virtual interface assigned to a first virtual machine 

identify a port associated with the virtual interface;
insert a tag into the Ethernet frame, the tag to comprise a first 16-bit field indicating an EtherType associated with the tag followed by a second 16-bit field comprising at least an identifier associated with the port; and

forward the Ethernet frame to an external device via a physical port, the destination to comprise a virtual machine executing at the external device and a source of the Ethernet frame to comprise a second virtual machine executing at the external device.
Claim 10. At least one non-transitory computer-readable storage medium comprising a set of instructions that, in response to being executed on processing circuitry of a computing device, cause the computing device to:
access an Ethernet frame received from a first virtual machine (VM) via a virtual interface, assigned to the first VM by  a  virtual machine monitor(VMM), the first VM to be executed on an external device;
identify a port associated with the virtual  interface
insert a tag into the Ethernet frame, the tag to comprise a virtual port identifier associated with the port, an EtherType to indicate that the
 Ethernet frame is tagged with the virtual port identifier, and a 16-bit field indicating the EtherType; and
forward the Ethernet frame to a second VM to be executed on the external device via a physical port.
Claim 19. The at least one non-transitory computer-readable storage medium of claim 15, 






Claim 15 & 23. The at least one non-transitory computer-readable storage medium of claim 14, the indicator to comprise a media access control (MAC) address.
Claim25. The at least one non-transitory computer-readable storage medium of claim 21, comprising instructions that, in response to being executed on the processing circuitry of the computing device, cause the computing device to:
insert a second tag into a second Ethernet frame, the second tag to comprise a field indicating that the second Ethernet frame is a multicast frame; and
forward the second Ethernet frame to the external device via the physical port.

Claim 24. The method of claim 18, comprising: 




identifying a second virtual interface based on a tag comprised in a second Ethernet frame received via the physical port; and

forwarding the second Ethernet frame to the second virtual machine VM via the second virtual interface.


Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is a repetition of part of claim 1 …”a virtual interface assigned to the first VM by a virtual machine monitor (VMM). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, 10, 14-18, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson et al. (Richardson hereafter) (US 20080240122 A1) in view of Xu (Xu hereafter) (US 9043792 B1) and in further view of Tingley et al. (Tingley hereafter) (US 20020138628 A1) and Polland (Poland hereafter) (US 20080031260 A1).

Regarding claim, 1 Richardson teaches, An apparatus, comprising: a memory; and
processing circuitry coupled to the memory, the processing circuitry to:
access an Ethernet frame received from a first virtual machine (VM) via a virtual interface (communications originating from each virtual machine), assigned to the first VM by a virtual machine monitor (VMM) (virtual machine manager module on a particular host associates communications), the first VM to be executed on an external device (provides a gateway between the interconnection network 250 and the external internet 260); (Richardson; [0023-0026]The data center 200 includes an interconnection network 250 that includes networking devices 225a-225c.  Networking device 225a-225c provides a gateway between the interconnection network 250 and the external internet 260. …the virtual machine manager module on a particular host associates communications originating from each virtual machine on that host with the appropriate networking identifier, so that the communications may be accordingly identified and processed by networking devices and/or other virtual machine manager modules… modifying or supplementing header information utilized to direct the communication over the network (e.g., an Ethernet header, IP header, TCP header, etc.). In the illustrated embodiment, the virtual machine manager module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine. The tagged communications are then forwarded over the physical network,)
identify a identifier (networking identifier) associated with the virtual interface (Richardson; [0025-0028] …the virtual machine manager module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine) See Fig.2A; 
forward the Ethernet frame to a second VM to be executed on the external device (external 
computing system 205d) via a physical port (forwarded over the physical network) (Richardson; [0023-0025] FIG. 2A illustrates a data center 200 that is connected to an external  computing system 205d via external Internet 260….The tagged communications are then forwarded over the physical network, and processed by downstream networking devices and/or other virtual machine manager modules).
Richardson fails to explicitly teach, identify a port (VLAN port 284A that uses the VLAN identifier) associated with the virtual interface
However, in the same field of endeavor, Xu teaches, identify a port associated with the virtual interface (Xu; [Col 20 lines 46-53] …specify a VLAN identifier to be used for the VLAN associated with a port group. Using the same example VLAN configuration as described above, the administrator of the virtual computer system 700A may create a first VLAN port 284A that uses the VLAN identifier for the VLAN-1 42A and a second VLAN port 284B that uses the VLAN identifier for the VLAN-2 42B, as illustrated in FIG. 5)
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson to include the above recited limitations as taught by Xu in order to have a wide variety of other physical network configurations and a wide variety of VLAN configurations (Xu;[Col 19 line 16]).
Richardson-Xu fails to explicitly teach,  insert a tag into the Ethernet frame, the tag to comprise a virtual port identifier associated with the port, an EtherType to indicate that the Ethernet frame is tagged with the virtual port identifier, and a field indicating the EtherType; and
However, in the same field of endeavor, Tingley teaches, insert a tag (Virtual Network identifier field) into the Ethernet frame, the tag to comprise a virtual port identifier (IP address) associated with the port (port field) (Tingley; [0051] See fig.5.... when a packet is to be transmitted over the Virtual Network associated with the Virtual Network number field 124 in the selected entry, and addressed to the IP address stored in the IP address field of that entry, information stored in the Ethernet/M AC field 128, Virtual Network identifier field 130, card field 132, and port field 134), an EtherType to indicate that the Ethernet frame is tagged with the virtual port identifier, and a field indicating the EtherType (Tingley;[0012], [0040-0050] The EtherType fields 40 and 44 include values indicating that the packet... FIG. 5, each of the entries 122 in the table 120 is shown including a Virtual Network number field 124, an IP Address field 126, an Ethernet/M AC address field 128, a Virtual Network identifier field 130, a card number field 132 and a port number field 134.); and
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu to include the above recited limitations as taught by Tingley in order to transmit packets over the Virtual Network (Tingley; [0051]).
Richardson-Xu-Tingley fails to explicitly teach, a 16-bit field indicating the EtherType
However, in the same field of endeavor, Polland teaches a 16-bit field indicating the EtherType (Polland; [0097-0099]... The data packet 361 is an Ethernet frame, which is modified to include an additional a port VLAN tag 377.... between the source address field 172 and the type field/length 174... VLAN tag 377 includes two octets).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu -Tingley to include the above recited limitations as taught by Poland in order switch output data packet during egress from a transceiver node (Poland; [0093]).

Regarding claim, 10  Richardson teaches, At least one non-transitory computer-readable storage medium comprising a set of instructions that, in response to being executed on processing circuitry of a computing device, cause the computing device to (Richardson; [0076]):
(communications originating from each virtual machine), assigned to the first VM by a virtual machine monitor (VMM) (virtual machine manager module on a particular host associates communications), the first VM to be executed on an external device (provides a gateway between the interconnection network 250 and the external internet 260); (Richardson; [0023-0026]The data center 200 includes an interconnection network 250 that includes networking devices 225a-225c.  Networking device 225a-225c provides a gateway between the interconnection network 250 and the external internet 260. …the virtual machine manager module on a particular host associates communications originating from each virtual machine on that host with the appropriate networking identifier, so that the communications may be accordingly identified and processed by networking devices and/or other virtual machine manager modules… modifying or supplementing header information utilized to direct the communication over the network (e.g., an Ethernet header, IP header, TCP header, etc.). In the illustrated embodiment, the virtual machine manager module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine. The tagged communications are then forwarded over the physical network,)
identify a identifier (networking identifier) associated with the virtual interface (Richardson; [0025-0028] …the virtual machine manager module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine) See Fig.2A; 
forward the Ethernet frame to a second VM to be executed on the external device (external 
computing system 205d) via a physical port (forwarded over the physical network) (Richardson; [0023-0025] FIG. 2A illustrates a data center 200 that is connected to an external  computing system 205d via external Internet 260….The tagged communications are then forwarded over the physical network, and processed by downstream networking devices and/or other virtual machine manager modules).
Richardson fails to explicitly teach, identify a port (VLAN port 284A that uses the VLAN identifier) associated with the virtual interface
However, in the same field of endeavor, Xu teaches, identify a port associated with the virtual interface (Xu; [Col 20 lines 46-53] …specify a VLAN identifier to be used for the VLAN associated with a port group. Using the same example VLAN configuration as described above, the administrator of the virtual computer system 700A may create a first VLAN port 284A that uses the VLAN identifier for the VLAN-1 42A and a second VLAN port 284B that uses the VLAN identifier for the VLAN-2 42B, as illustrated in FIG. 5)
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson to include the above recited limitations as taught by Xu in order to have a wide variety of other physical network configurations and a wide variety of VLAN configurations (Xu;[Col 19 line 16]).
Richardson-Xu fails to explicitly teach,  insert a tag into the Ethernet frame, the tag to comprise a virtual port identifier associated with the port, an EtherType to indicate that the Ethernet frame is tagged with the virtual port identifier, and a field indicating the EtherType; and
However, in the same field of endeavor, Tingley teaches, insert a tag (Virtual Network identifier field) into the Ethernet frame, the tag to comprise a virtual port identifier (IP address) associated with the port (port field) (Tingley; [0051] See fig.5.... when a packet is to be transmitted over the Virtual Network associated with the Virtual Network number field 124 in the selected entry, and addressed to the IP address stored in the IP address field of that entry, information stored in the Ethernet/M AC field 128, Virtual Network identifier field 130, card field 132, and port field 134), an EtherType to indicate that the Ethernet frame is tagged with the virtual port identifier, and a field indicating the EtherType (Tingley;[0012], [0040-0050] The EtherType fields 40 and 44 include values indicating that the packet... FIG. 5, each of the entries 122 in the table 120 is shown including a Virtual Network number field 124, an IP Address field 126, an Ethernet/M AC address field 128, a Virtual Network identifier field 130, a card number field 132 and a port number field 134.); and
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu to include the above recited limitations as taught by Tingley in order to transmit packets over the Virtual Network (Tingley; [0051]).
Richardson-Xu-Tingley fails to explicitly teach, a 16-bit field indicating the EtherType
However, in the same field of endeavor, Polland teaches a 16-bit field indicating the EtherType (Polland; [0097-0099]... The data packet 361 is an Ethernet frame, which is modified to include an additional a port VLAN tag 377.... between the source address field 172 and the type field/length 174... VLAN tag 377 includes two octets).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu -Tingley to include the above recited limitations as taught by Poland in order switch output data packet during egress from a transceiver node (Poland; [0093]).

Regarding claim, 18 Richardson teaches, A method, comprising:
Accessing by processing circuitry an Ethernet frame received from a first virtual machine (VM) via a virtual interface (communications originating from each virtual machine), assigned to the first VM by a virtual machine monitor (VMM) (virtual machine manager module on a particular host associates communications), the first VM to be executed on an external device (provides a gateway between the interconnection network 250 and the external internet 260); (Richardson; [0023-0026]The data center 200 includes an interconnection network 250 that includes networking devices 225a-225c.  Networking device 225a-225c provides a gateway between the interconnection network 250 and the external internet 260. …the virtual machine manager module on a particular host associates communications originating from each virtual machine on that host with the appropriate networking identifier, so that the communications may be accordingly identified and processed by networking devices and/or other virtual machine manager modules… modifying or supplementing header information utilized to direct the communication over the network (e.g., an Ethernet header, IP header, TCP header, etc.). In the illustrated embodiment, the virtual machine manager module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine. The tagged communications are then forwarded over the physical network,)
identifying a identifier (networking identifier) associated with the virtual interface (Richardson; [0025-0028] …the virtual machine manager module on each host computing system tags communications originating from each virtual machine on that host with the networking identifier associated with that virtual machine) See Fig.2A; 
forwarding the Ethernet frame to a second VM to be executed on the external device (external 
computing system 205d) via a physical port (forwarded over the physical network) ([0023-0025] FIG. 2A illustrates a data center 200 that is connected to an external  computing system 205d via external Internet 260….The tagged communications are then forwarded over the physical network, and processed by downstream networking devices and/or other virtual machine manager modules).
Richardson fails to explicitly teach, identifying a port associated with the virtual interface
However, in the same field of endeavor, Xu teaches, identifying a port associated with the virtual interface (Xu; [Col 20 lines 46-53] …specify a VLAN identifier to be used for the VLAN associated with a port group. Using the same example VLAN configuration as described above, the administrator of the virtual computer system 700A may create a first VLAN port 284A that uses the VLAN identifier for the VLAN-1 42A and a second VLAN port 284B that uses the VLAN identifier for the VLAN-2 42B, as illustrated in FIG. 5)
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson to include the above recited limitations as taught by Xu in order to have a wide variety of other physical network configurations and a wide variety of VLAN configurations (Xu;[Col 19 line 16]).
Richardson-Xu fails to explicitly teach,  inserting a tag into the Ethernet frame, the tag to comprise a virtual port identifier associated with the port, an EtherType to indicate that the Ethernet frame is tagged with the virtual port identifier, and a field indicating the EtherType; and
However, in the same field of endeavor, Tingley teaches, inserting a tag (Virtual Network identifier field) into the Ethernet frame, the tag to comprise a virtual port identifier (IP address) associated with the port (port field) (Tingley; [0051] See fig.5.... when a packet is to be transmitted over the Virtual Network associated with the Virtual Network number field 124 in the selected entry, and addressed to the IP address stored in the IP address field of that entry, information stored in the Ethernet/M AC field 128, Virtual Network identifier field 130, card field 132, and port field 134), an EtherType to indicate that the Ethernet frame is tagged with the virtual port identifier, and a field indicating the EtherType (Tingley;[0012], [0040-0050] The EtherType fields 40 and 44 include values indicating that the packet... FIG. 5, each of the entries 122 in the table 120 is shown including a Virtual Network number field 124, an IP Address field 126, an Ethernet/M AC address field 128, a Virtual Network identifier field 130, a card number field 132 and a port number field 134.); and
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu to include the above recited limitations as taught by Tingley in order to transmit packets over the Virtual Network (Tingley; [0051]).
Richardson-Xu-Tingley fails to explicitly teach, a 16-bit field indicating the EtherType
However, in the same field of endeavor, Polland teaches a 16-bit field indicating the EtherType (Polland; [0097-0099]... The data packet 361 is an Ethernet frame, which is modified to include an additional a port VLAN tag 377.... between the source address field 172 and the type field/length 174... VLAN tag 377 includes two octets).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu -Tingley to include the above recited limitations as taught by Poland in order switch output data packet during egress from a transceiver node (Poland; [0093]).

Regarding claim, 5, 14, and 22 Richardson-Xu –Tingley-Poland teaches, The claim 1, 10, and 18 
Richardson teaches, the Ethernet frame to include a field containing an indicator  (from label L6) associated with a destination of the Ethernet frame (receives the communication, it will disassociate), and the second VM to comprise the destination of the Ethernet frame  (associate the communication with tag T9) (Richardson; [0030] …After networking device 225b receives the communication, it will disassociate the communication from label L6 and associate the communication with tag T9, as specified by network configuration information 230b, for purposes of transport over the physical network connecting networking device 225b and computing system 205c…) 

Regarding claim 6, 15 and 23, Richardson-Xu-Tingley-Poland teaches, the claim 5, 14, and 22
Richardson teaches, the indicator to comprise a media access control (MAC) address (Richardson; [0060] In block 540, the routine identifies a destination virtual machine associated with the incoming transmission. The destination virtual machine may be identified by inspecting addressing information, as described in more detail with reference to block 535, above. For example, if the incoming transmission is a packet, the packet header may include a destination address (e.g., an IP address, a MAC address, etc.)).

Regarding claim 7, 16 and 24, Richardson-Xu –Tingley-Poland teaches, the claim 1, 10 and 18
Richardson teaches, identify a second virtual interface (After networking device 225c receives the communication, it will disassociate the communication from tag T7 and associate the communication with label L5) based on a tag (tag T7) comprised in a second frame received via the physical port (computing system 205d) ( Richardson; [0032]... communication originating with computing system 205d and destined for virtual machine 210c will be associated with tag T7 by a networking module (not shown) of computing system 205d prior to being forwarded over the physical network connecting computing system 205d and networking device 225c. After networking device 225c receives the communication, it will disassociate the communication from tag T7 and associate the communication with label L5, as specified by network configuration information 230c, for purposes of transport over the interconnection network to networking device 225a. Although the intercommunication between computing system 205d and networking device 225c is here described in terms of the same networking protocol used to implement a virtual network over physical networks inside of the data center); and
forward the second Ethernet frame to the second virtual machine via the second virtual interface (Richardson; [0033]...networking device 225a receives the communication, it will disassociate the communication from label L5 and associate the communication with tag T2, as specified by network configuration information 230a, for purposes of transport over the physical network connecting networking device 225a and computing system 205b. When computing system 205b receives the communication, it forwards the communication to VM Manager 215b, which disassociates the communication from tag T2 and forwards it to virtual machine 210c).

Regarding claims, 8, 17, and 25, Richardson-Xu-Tingley-Poland teaches, the claim 7, 16 and 24,
Richardson teaches, the processing circuitry to remove the tag from the second frame (Richardson; [0032]...networking device 225c receives the communication, it will disassociate the communication from tag T7 and associate the communication with label L5).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson-Xu-Tingley-Poland in view of (Rupanagunta hereafter) (US 20070192518 A1).

Regarding claim 9, Richardson-Xu –Tingley-Poland teaches, the claim 1,
Richardson-Xu-Tingley-Poland fails to explicitly teach the processing circuitry to execute the VMM to assign the virtual interface to the virtual machine.
However, in the same field of endeavor Rupanagunta teaches the processing circuitry to execute, the VMM to assign the virtual interface to the virtual machine (Rupanagunta; [0032]... the virtual interfaces can be ... dynamically set-up and taken-down by a hypervisor).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu –Tingley-Poland to include the above recited limitations as taught by Rupanagunta in order to dynamically set-up the virtual interface(Rupanagunta; [0032]).

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson-Xu –Tingley-Poland in view of Kermarec et al. (Kermarec hereafter) (US 20030110268 A1).

Regarding claim 26-28, Richardson-Xu –Tingley-Poland teaches, The claim 1, 10 and 18
Richardson-Xu-Tingley-Poland fails to explicitly teach wherein the Ethernet frame is to be received from the first virtual machine via the physical port
However, in the same field of endeavor Rupanagunta teaches,  wherein the Ethernet frame is to be received from the first virtual machine via the physical port (Kermarec; [0008] As specified in the IEEE standard 802.1Q approved in December 1998, Ethernet networks may support one or more Virtual Local Area Networks (VLANs). An Ethernet frame …include, after the Medium Access Control (MAC) address, an additional field called tag header or Q-tag which contains a VLAN identifier (VID). …a VLAN-aware Ethernet bridge has the ability to perform frame switching based on the VID, deduced either from the physical port from which the incoming frame is received). 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Richardson-Xu –Tingley-Poland to include the above recited limitations as taught by Kermarec in order to support Virtual Local Area Networks (Kermarec; [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/W.T/             Examiner, Art Unit 2416                     

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                                                                                              /NOEL R BEHARRY/                                                                                   Supervisory Patent Examiner, Art Unit 2416